Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 4/27/2022, which was received 10/27/2022. Acknowledgement is made to the amendment to claims 1,15 and 20. Applicant’s amendment and remarks were carefully considered and were persuasive in overcoming the USC 112 rejection and the USC 103 rejection, however, after further search and consideration the following new ground of the rejection on the merits  is provided below that was nece3ssitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-9,13-15,17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Teso US PG PUB 20140136346) in view of Rashwan (US PG PUB 20130290149), OAuth (see PTO 892 NPL), and further in view of Pattani et al (US PG PUB 20150149319).

	In regards to claim 1, Teso teaches receiving, at an online sales platform, one or more comments associated with a social media post on a social media platform, the social media post associated with a sale hosted on the online sales platform (Teso, FIG 2, brands broadcast sales items on social media platforms);
parsing, for each user associated with each of the one or more comments, the one or more comments to identify commands for purchasing products presented in the social media post (Teso, FIG 2, item 210, users purchase items by placing hash tags and requests in a posts related comments);
queuing the purchase commands for one or more products presented in the social media post on a per-product basis (Teso, para 0094, “The database server 308 receives the query request, executes the query request and provides a query response to the API server 304. If there is no user record as determined at decision block 936, the API server 304 notifies the user and queues the transaction for processing later on at block 938”),
 each purchase command in a product queue indexed using a tokenized identifier for each user associated with the purchase commands, the tokenized identifier generated based on a unique identifier for each user’s social media credentials and an identifier for the sale (Teso, FIG 4B, item 486, campaign id and payer id, FIG 12B, item 1226, token contains user id, buy command and product id, para 0120, token is created);
Teso teaches that the system the uses of a shopping cart for purchases (Teso, para 0002) and  replacing the need for a shopping cart (Teso, abstract), but does not specifically mention receiving a request from a user to access the user’s online shopping cart. Rashwan teaches receiving a request from a user to access the user’s online shopping cart.(Rashwan, para 0043, “In one variation, a shopping cart metaphor may be incorporated into the operational model of the online commerce platform. For example, clicking the link may indicate intent to add the product to the cart. By clicking on multiple links (from within one channel or multiple channels), the user may add more items to a cart”).
generating a link to the user’s online shopping cart associated with the sale (Rashwan, para 0043, “By clicking on multiple links (from within one channel or multiple channels), the user may add more items to a cart“);
presenting the link to the user’s online shopping cart associated with the sale to the user on the social media platform (Rashwan, para 0043, “”accessing the link the user signals to the online commerce platform intent to purchase the product. The user is taken to an interface to provide billing information (if not stored), shipping information (if required), and approve the purchase. In one variation, a shopping cart metaphor may be incorporated into the operational model of the online commerce platform. For example, clicking the link may indicate intent to add the product to the cart. By clicking on multiple links (from within one channel or multiple channels), the user may add more items to a cart.”); and in response to the user clicking the generated link:

The combination of Teso and Rashwan teach the use of OAuth to perform the steps of authorization Teso, para 0048, “ the authentication module 414 uses a standardized protocol such as OAuth supported by the third-party service to sign up (or authenticate) the user. The user is redirected to the login or authorization page of the selected third-party service, where the third-party service authenticates the user based on user credentials entered by the user and redirects the user back to the system website. The third-party service also issues a token to the system 400, which can be presented to the third-party service in future to obtain resources (e.g., comments, posts or other data relating to user activity on the third-party service platform). The user account creator 404 pulls in information about the user from the third-party service to create a user account. The authentication module 414 may also authenticate a user's PAYPAL or other similar financial account with the system (e.g., by using PAYPAL's authentication API).. Applicant’s specification para 0087 indicates that the following claimed steps are performed using OAuth or the like. Applicant may argue that the specific steps are not represented in the disclosure as follows requesting a unique identifier from the user at the online sales platform, the unique identifier being the same as the unique identifier used to generate the tokenized identifier; receiving the user’s unique identifier at the online sales platform; generating a second tokenized identifier for the user based on the received unique identifier and the sale identifier; identifying products in the user’s queue associated with an identified purchase command that are associated with a same tokenized identifier as the second tokenized identifier. The examiner provides OAuth which teaches requesting a unique identifier from the user at the online sales platform, the unique identifier being the same as the unique identifier used to generate the tokenized identifier; receiving the user’s unique identifier at the online sales platform; generating a second tokenized identifier for the user based on the received unique identifier and the sale identifier; identifying products in the user’s queue associated with an identified purchase command that are associated with a same tokenized identifier as the second tokenized identifier (OAuth, page 5, “To break it down simply, OAuth is where:
1. App requests authorization from User

2. User authorizes App and delivers proof
3. App presents proof of authorization to server to get a Token
4. Token is restricted to only access what the User authorized for the specific App”. 
It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in requesting a unique identifier from the user at the online sales platform, the unique identifier being the same as the unique identifier used to generate the tokenized identifier; receiving the user’s unique identifier at the online sales platform; generating a second tokenized identifier for the user based on the received unique identifier and the sale identifier; identifying products in the user’s queue associated with an identified purchase command that are associated with a same tokenized identifier as the second tokenized identifier as is taught by OAuth, since “OAuth is a standard that apps can use to provide client applications with “secure delegated access”. OAuth works over HTTPS and authorizes devices, APIs, servers, and applications with access tokens rather than credentials” (OAuth, page 1)
The combination of Teso, Rashwan and OAuth teach automatically populating an online transaction listing at the online sales platform for the user with the identified products in response to the identified products having a position in the user’s queue that is equal to or less than an inventory quantity of the products (Teso, para 0094, queues are setup to process transactions at a later time, para 0081, “the campaign to expire after a period of time or after the inventory runs out. In one embodiment, the system automatically deletes or clears comments, posts, etc., relating to a campaign once the inventory runs out”), but does not appear to mention the shopping cart is used for the automatic populating. Pattani teaches the shopping cart is used for the automatic populating (Pattani, FIG 6). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Teso, Rashwan and OAuth, the shopping cart is used for the automatic populating as is taught by Pattani, since this will allow the user to store the purchase information for a future purchase in a commonly used shopping cart.

In regards to claim 5, the combination of Teso, Rashwan, OAuth, and Pattani teach linking the social media post to the sale hosted on the online sales platform (Teso, FIG 1, social platform Twitter is linked to sales platform Chirpify), the online sales platform generating the online shopping carts for each user associated with the sale (Rashwan, para 0043, “By clicking on multiple links (from within one channel or multiple channels), the user may add more items to a cart” or Pattani: [0036], Fig. 5 — “user's social networking service account
and marketplace account may be linked, according to some embodiments. For example, in one instance, the social network tag can be “#addtocart.” The function associated with this social network tag may be to add the item identified in the first microblog message to the electronic shopping cart of the market place account of the user that responded to the first microblog message. In this instance according to one embodiment, the marketplace system 108 would add the item posted by the first user 102A to the shopping cart for checkout in the market place account of the second user”).

In regards to claim 6, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the social media post is linked to the sale hosted on the online sales platform by associating an identifier for the social media post with an identifier for the sale (Pattani: [0011] — “‘an initial microblog message posted by a user on the Social networking service can include a uniform resource identifier (URI) associated with an item, Such as a video game or bicycle, offered for sale on the electronic marketplace system’). 

In regards to claim 7, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the online sales platform receives the one or more comments associated with the social media post in real-time (Pattani: [0039] — “marketplace system 108 may automatically receive microblog messages posted by specific users from the social networking service at the time the microblog messages are posted by the users”) .

In regards to claim 8, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the online sales platform receives the one or more comments associated with the social media post at periodic intervals (Pattani: [0039] — “the marketplace system 108 may periodically query one or more social networking services for microblog messages or other messages that include or reference one or more social network tags”).

In regards to claim 9, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the sale is active on the online sales platform for a predetermined period of time (Teso, para 0061, “The campaign may be configured to start at a scheduled time and run for a specified duration”).


In regards to claim 13, the combination of Teso, Rashwan, OAuth, and Pattani teach parsing the one or more comments for one or more predefined commands followed directly by an identifier for a product presented in the social media post (Pattani: [0040] — “criteria for a social network tag associated with adding an item to a shopping cart may require a first microblog message that includes an identifier associated with the item and a second microblog message that includes the Social network tag. In some embodiments, the microblog message including the Social network tag may need to include information in addition to the social network tag’).

In regards to claim 14, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the one or more comments comprise administrative commands, the administrative commands used to update the sale hosted on the online sales platform during the sale (Pattani: [0016, 0022] — “Users can also share information via blog messages, status updates...available on the Social networking service...social network tags can be associated with any functionality that is supported and could be implemented on behalf of a user by the market place system 108. In some embodiments, the functions associated with the social network tags can create, modify, remove, and/or perform other functions that affect the characteristics or attributes of a user account. For example, in Some embodiments, the functions can add an item to an item list associated with a user (which may include, for example, a wish list, an electronic shopping cart, an order or other list), add an item to a shopping cart, purchase an item, upgrade a service, purchase a service, or perform other functionality associated with the marketplace system’).

In regards to claim 15, the combination of Teso, Rashwan, OAuth, and Pattani teach an apparatus comprising: a processor; a memory that stores code executable by the processor to: receive, at an online sales platform, one or more comments associated with a social media post on a social media platform, the social media post associated with a sale hosted on the online sales platform;
parse, for each user associated with each of the one or more comments, the one or more comments to identify commands for purchasing products presented in the social media post;
queue the purchase commands for one or more products presented in the social media post on a per-product basis, each purchase command in a product queue indexed using a tokenized identifier for each user associated with the purchase commands, the tokenized identifier generated based on a unique identifier for each user and an identifier for the sale;
receive a request from a user to access the user’s online shopping cart;
generate a link to the user’s online shopping cart associated with the sale;
present the link to the user’s online shopping cart associated with the sale to the user on the social media platform; and
in response to the user clicking the generated link: request a unique identifier from the user at the online sales platform,
the unique identifier being the same as the unique identifier used to generate the tokenized identifier; 
receive the user’s unique identifier at the online sales platform;
generate a second tokenized identifier for the user based on the received unique identifier and the sale identifier;
identify products in the user’s queue associated with an identified purchase command that are associated with a same tokenized identifier as the second tokenized identifier; and
automatically populate an online shopping cart at the online sales platform for the user with the identified in response to the identified products having a position in the user’s queue that is equal to or less than an inventory quantity of the products (see response to claim 1).

In regards to claim 17, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the code is further executable by the processor to, for each user: generate a link to the user’s online shopping cart associated with the sale; and receive the user’s social media credentials at the online sales platform responsive to the user clicking the link (see response to claim 3).

In regards to claim 19, the combination of Teso, Rashwan, OAuth, and Pattani teach wherein the code is further executable by the processor to link the social media post to the sale hosted on the online sales platform, the online sales platform generating the online shopping carts for each user associated with the sale (see response to claim 5).

In regards to claim 20, the combination of Teso, Rashwan, OAuth, and Pattani teach a program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to perform:
receiving, at an online sales platform, one or more comments associated with a social media post on a social media platform, the social media post associated with a sale hosted on the online sales platform;
parsing, for each user associated with each of the one or more comments, the one or more comments to identify commands for purchasing products presented in the social media post;
queuing the purchase commands for one or more products presented in the social media post on a per-product basis, each purchase command in a product queue indexed using a tokenized identifier for each user associated with the purchase commands, the tokenized identifier generated based on a unique identifier for each user and an identifier for the sale;
receiving a request from a user to access the user’s online shopping cart;
generating a link to the user’s online shopping cart associated with the sale; presenting the link to the user’s online shopping cart associated with the sale to the user on the social media platform; and in response to the user clicking the generated link: requesting a unique identifier from the user at the online sales platform, the unique identifier being the same as the unique identifier used to generate the tokenized identifier; 
receiving the user’s unique identifier at the online sales platform; 
generating a second tokenized identifier for the user based on the received unique identifier and the sale identifier; 
identifying products in the user’s queue associated with an identified purchase command that are associated with a same tokenized identifier as the second tokenized identifier; and 
automatically populating an online shopping cart at the online sales platform for the user with the identified products in response to the identified products having a position in the user’s queue that is equal to or less than an inventory quantity of the products (see response to claim 1).

In regards to claim 21, the combination of Teso, Rashwan, OAuth, and Pattani teach immediately purchasing a product offered for sale in the social media post in response to a comment comprising a command to purchase the product now (Pattani, para [0022] — “social network tags can be associated with any functionality that is supported and could be implemented on behalf of a user by the marketplace system 108...functions can...purchase an item”).

In regards to claim 22, the combination of Teso, Rashwan, OAuth, and Pattani teach g using previously- stored payment and shipping information for a user to complete the immediate purchase of the product without user input (Rashwan, para 0063, “ In a first variation, the user account on the channel has previously purchased through the online commerce platform, and thus billing and/or shipping information is stored from the prior purchase. This information may be automatically used to complete the purchase”).

In regards to claim 23, the combination of Teso, Rashwan, OAuth, and Pattani teach contacting the user to confirm the user’s immediate purchase of the product (Pattani, [0037] — “marketplace may optionally post a microblog message response on the social networking service with information confirming that the action requested by the second user 102B has been performed”).

In regards to claim 24, the combination of Teso, Rashwan, OAuth, and Pattani teach delaying a predefined period of time prior to completing the purchase of the product (Teso, para 0081, “expire after a period of time or after the inventory runs out”, Rashwan, para 0063, “This information may be automatically used to complete the purchase. Additionally, an email or message may be sent to the user that informs the user of a pending purchase and an option to cancel the purchase. The purchase is preferably completed if the user does not respond to the message by a certain time period (e.g., within the hour or within a day).”).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teso US PG PUB 20140136346) in view of Rashwan (US PG PUB 20130290149), OAuth (see PTO 892 NPL), in view of Pattani et al (US PG PUB 20150149319) and further in view of Scholl et al (US PG PUB 202000058058).

In regards to claim 10, the combination of Teso, Rashman, OAuth and Pattani teach wherein the shopping cart for each user is populated with the one or more products, but does not specifically mention the population is after expiration of the predetermined period of time. Scholl teaches  the population is after expiration of the predetermined period of time (Scholl, para 0009, 0047, 0095 “In response to determining the predetermined period of time has expired or the user has explicitly instructed the transaction to occur, the purchase of the first product and / or the subsequent products from the merchant can be facilitated. As such, the purchase of the first product and the different products occur as single online purchase order...add the merchandise item to a user's shopping cart and to check out... After designated duration of time, the transaction queue may be closed. The transaction component may then perform the steps required to purchase from the merchant source(s) to merchandise items of the users purchasing request while the transaction queue was open”). It would have been obvious to one of ordinary skill in the art to include in the social network purchasing method, as taught by Pattani in view of Hirose in further view of Preethi, the ability to have the sale be active on the online sales platform for a predetermined period of time, as taught by Scholl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Pattani in view of Hirose in further view of Preethi, to include the teachings of Scholl, in order to facilitate an easy shopping experience for sales, deals, or discounted goods (Scholl: [0003-0005]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teso US PG PUB 20140136346) in view of Rashwan (US PG PUB 20130290149), OAuth (see PTO 892 NPL), in view of Pattani et al (US PG PUB 20150149319) and further in view of Hirose et al (US Patent 8463627).

In regards to claim 11,  the combination of Teso, Rashman, OAuth and Pattani teach wherein the shopping cart for each user is populated, but does not specifically mention the cart is populated with the one or more products in a same order as the one or more comments are received. Hirose teaches the shopping cart for each user is populated with the one or more products in a same order as the one or more comments are received in (Hirose, Col. 7, lines 9-11; Col. 14, lines 18-27,— “queue can be a priority queue, a first-in-first-out queue, a last-in-last-out queue, or other type of queue...resource request can be queued. If the first user abandons the request for the tickets or other resource, optionally, rather than removing the request from the queue, the queue can be scanned by a scanner module or the like in order to locate a similar resource request. In this example, the resource request can be a request from another user for 2 adult tickets at the same price level for the same event as in the first user request. The shopping cart and/or tickets in the shopping cart can now be assigned to the second user request via an appropriate identifier’)
It would have been obvious to one of ordinary skill in the art to include in the combination of Teso, Rashman, OAuth and Pattani, the ability to queue the purchase commands for one or more products, wherein purchase commands are added to queues associated with each of the one or more products based on the products identified in each of the commands, as taught by Hirose, since the claimed invention is merely a combination of old elements, and in the combination each element merely
would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Pattani, to include the teachings of Hirose, in order to provide users with an orderly and fair process to access resources (Hirose: [Col. 1, lines 38-55]).

In regards to claim 12, the combination of Teso, Rashman, OAuth, Pattani and Hirose teach the sale of items,  wherein the sale comprises an auction such that the shopping cart for each user is populated with the one or more products in an order determined based on one or more bids received for each product presented in the social media post. (Hirose: [Col. 7, lines 9-11; Col. 14, lines 18-27; Col. 16, lines 15-16] — “queue can be a priority queue, a first-in-first- out queue, a last-in-last-out queue, or other type of queue...resource request can be queued. If the first user abandons the request for the tickets or other resource, optionally, rather than removing the request from the queue, the queue can be scanned by a scanner module or the like in order to locate a similar resource request. In this example, the resource request can be a request from another user for 2 adult tickets at the same price level for the same event as in the first user request. The shopping cart and/or tickets in the shopping cart can now be assigned to the second user request via an appropriate identifier...a request-type can correspond to a ticket request, an auction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,5-15,17,19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                           Discussion of Additional Cited Art
US PG PUB 20130036179 to Ferrell teaches “providing a messaging service in a community is disclosed. The system includes a communication interface and a message routing module. The communication interface receives a message from a first member of the community using a first text messaging channel. The message includes a community number identifying the community. The message routing module is communicatively coupled to the communication interface. The message routing module determines one or more second members of the community based at least in part on the community number. The message routing module determines one or more second text messaging channels for the one or more second members. The communication interface sends the message to the one or more second members of the community using the one or more second text messaging channels (abstract). Farrell however, fails to teach the features of the inde3ndent claims as a whole.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684